Citation Nr: 0903035	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  03-26 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Kendal E. Partlow, Attorney



WITNESS AT HEARING ON APPEAL

The veteran.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  This included service in the Republic of Vietnam from 
March 18th 1966 to March 9, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 20003 RO rating decision.  

In April 2005, April 2007, and December 2007, the Board 
remanded the issue on appeal to the RO for additional 
evidentiary development.  

The veteran testified at a videoconference hearing with the 
Board in February 2005.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in November 2008.  

During the November 2008 Board hearing, the veteran submitted 
additional evidence with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  

The Board notes that the veteran raised a claim of service 
connection for a hand disorder in an April 2002 statement in 
support of his claim.  Up until present, the RO has not 
issued a Veteran's Claims Assistance Act of 2000 (VCAA) 
notice for the veteran's the new claim.  

Since the issue has not been properly developed or certified 
for appellate consideration, it is not presently before the 
Board and must be referred to the RO.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have participated in combat 
with the enemy during his service in the Republic of Vietnam.  

3.  The veteran is not shown to have a diagnosis of PTSD that 
is based on a verified or potentially verifiable stressor or 
other event of his period of active service, including active 
duty performed in the Republic of Vietnam.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In January 2002, the RO sent the veteran a letter advising 
him that to establish entitlement to service connection on 
the merits, the evidence must show a current disability, an 
injury or disability based on military service, and a 
relationship between the claimed disabilities and military 
service.  The veteran had ample opportunity to respond prior 
to the issuance of the January 2003 rating decision on 
appeal.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The January 2002 letter also advised the veteran that VA will 
make reasonable efforts to help obtain the evidence necessary 
to support his claim, including such things as medical 
records, employment records, or records from other Federal 
agencies.  The letter advised the veteran he must provide 
enough information about the records to allow VA to request 
them.  

The Board finds that the January 2002 RO letter cited above 
also satisfies the statutory and regulatory requirement that 
VA notify a veteran what evidence, if any, will be obtained 
by the veteran, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision.  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SSOC) in August 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his attorney informed the RO of the existence of 
any evidence-in addition to that noted hereinbelow-that 
needs to be obtained prior to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

In a March 2006 letter, the RO advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
those VA and non-VA medical providers that the veteran 
identified as having relevant records.  

Neither the veteran nor his attorney has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

The veteran was afforded a VA examination in December 2002 
for the express purpose of determining whether his claimed 
disorder is due to military service.  

Finally, the veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

In this case, the medical evidence of record, including a 
December 2002 VA examination, shows that the veteran is 
currently diagnosed with PTSD due to his claimed stressors.  
Accordingly, the Board finds that the first and second 
elements for service connection for PTSD are satisfied.  See 
38 C.F.R. § 3.304(f).

The evidence necessary to satisfy the final element of a 
service-connection claim for PTSD, occurrence of a 
recognizable stressor during service, varies depending on 
whether the veteran "engaged in combat with the enemy."  
West v. Brown, 7 Vet. App. 70, 76 (1994).  

If the veteran's claimed stressor(s) relates to an event in 
which he engaged in combat with the enemy, his lay testimony 
alone is sufficient to verify the claimed in-service 
stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines 
v. West, 11 Vet. App. 353 (1998).  

On the other hand, when the claimed stressor is not related 
to combat, a veteran's lay statements alone are not 
sufficient to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Rather, the record must contain service records or other 
corroborative evidence substantiating the veteran's testimony 
or statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Here, the veteran has claimed one stressor related to combat 
and two stressors not related to combat.  

First, the veteran asserts that he participated in a convoy 
that came under fire from snipers.  More specifically, he 
reports witnessing a good friend, JPE, killed by sniper fire 
on October 4, 1966.  In testimony and correspondence to the 
Board, he has reiterated that JPE's unit was assigned as an 
armed escort for the veteran's unit.  

According to the veteran, he and JPE were on a convoy at the 
time of the incident; JPE was riding in the truck behind his.  
When the convoy came under attack, everyone exited their 
vehicles and sought cover.  

During his February 2005 hearing, the veteran indicated that 
JPE got out of his truck and was killed while trying to seek 
cover.  In contrast, the veteran testified during his 
November 2008 hearing that JPE was killed while still in the 
truck and that he, the veteran, helped recover JPE's body 
from the truck.  

Establishing that the veteran engaged in combat with the 
enemy requires objective, competent, and factual evidence of 
record.  See id.  The determination is made on a case-by-case 
basis and means that the veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999); see also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).  

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressor. See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Here, the record does not establish that the veteran 
participated in combat with enemy.  Importantly, the s 
service personnel records do not document that he was awarded 
any medals or decorations indicative of combat.  These 
documents show that the veteran's principal duty was as a 
Quartemaster Supply Specialist and that he was stationed in 
the area of Saigon during his stay in the Republic of 
Vietnam.  He also is not shown to have participated in any 
campaigns.  

Also, the evidence of record, including service records and 
independent research, does not substantiate or verify that 
the veteran was part of a convoy on October 4, 1966 that came 
under enemy sniper fire.  

Therefore, the Board finds no independent basis for 
concluding that he participated in combat with the enemy 
during his service in the Republic of Vietnam.  

Consequently, his lay testimony alone is not sufficient to 
verify the claimed in-service stressor.  VAOPGCPREC 12-99, p. 
4 (October 18, 1999); See Gaines, 11 Vet. App. 353.  

The Board notes that the record includes exhaustive 
documentation seeking to verify the veteran's claimed 
stressors.  

An October 1966 Report of Casualty (DD 1300) establishes that 
a JPE did, in fact, die on October 4, 1966 as a result of a 
gunshot wound to the head received in hostile ground action.  
However, the evidence does not show that JPE was killed in a 
convoy attack.  Nor does the evidence serve to verify that 
the veteran was present when JPE was killed.  

Also included is an August 2008 letter, from the Director of 
the Department of Defense Records Research Center, who 
indicated that he had researched the veteran's claimed 
stressor.  However, he explained, his research did not verify 
the veteran's assertions.  

In particular, the individual reviewed a written history of 
the veteran's unit, the 569th General Support Company of the 
506th Field Depot.  The history did not show any convoy 
attacks that could be linked to the death of a soldier from 
the 1st Battalion, 16th Infantry was killed.  

The individual also reviewed the 1st Infantry Division's 
Daily Staff Journals (DJ).  The DJ confirmed that one 
American soldier was killed by sniper fire on October 4, 
1966.  However, it did not reveal the deceased's name or 
indicate that he was killed in a convoy attack.  

The only evidence of record supporting the claimed stressors 
are the veteran's own statements.  However, as noted, the 
Board cannot grant service connection for PTSD based on this 
veteran's assertions alone.  

In any event, the Board does not find the veteran's 
statements credible, since he gave two different accounts of 
the incident, as noted.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (the Board must determine evidence is credible); 
Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness).  

The veteran has also identified two stressors not claimed to 
combat related.  First, he alleges that he witnessed several 
persons being executed in "Execution Square" in Saigon, 
Republic of Vietnam.  Second, he reports witnessing the 
actual attack and bombing of Victoria Hotel in Saigon on 
April 1, 1966.  
 
The record includes no independent basis to verify the 
claimed stressor involving executions.  The veteran also has 
failed to provide specific information that would warrant 
attempted verification of this event that ordinarily would be 
difficult to corroborate on through official sources.  

With regard to the claimed stressor relating to the attack on 
Victoria hotel, the veteran indicated that he and a friend 
were walking towards the hotel immediately before the 
bombing.  He claims that he saw the bomber driving towards 
the hotel riding a motor scooter with a bomb strapped to the 
scooter.  According to the veteran, at least one military 
police officer (MP) was killed in the blast.  

The evidence of record includes a Pacific Stars and Stripes 
article from April 3, 1966, confirming a bombing of the 
Victoria Hotel in Saigon on April 1, 1966.  The article 
reports that two military police (MPs) were killed during a 
gunfight.  

The article also indicates that a person riding a motorcycle, 
and armed with a grenade, was captured nearby, shortly after 
the bombing.  However, the article states that the explosion 
was caused by 400 to 500 pounds of explosives in a delivery 
truck.  The assertions about the attack reported by the 
veteran do not serve to confirm his presence during an event 
of such destructive enormity.  

There also is no direct evidence to independently establish 
that he was present in Saigon in the vicinity of the Victoria 
Hotel on April 1, 1966, less than two weeks after arriving in 
country.  

The veteran submitted service records showing that he missed 
27 meals during October 1966.  According to the veteran, this 
evidence confirms that he was often in Saigon and ate meals 
in such places as the Victoria Hotel.  

Even if the Board accepts that the veteran missed meals at 
his post and, instead, ate them at the Victoria Hotel, the 
evidence nonetheless is not sufficient to verify that the 
veteran was present at the Victoria Hotel on April 1, 1966.  

In short, the Board has carefully reviewed the record and 
finds no objective evidence to corroborate or independently 
verify the non-combat related incidents.  

Because the veteran has not provided evidence of service 
stressors that can be verified, all of the elements needed to 
support a diagnosis of PTSD have not been shown in this case.  
Hence, the claim of service connection for PTSD must be 
denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for claimed post-traumatic stress disorder 
is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


